In the United States Court of Federal Claims
                                    No. 13-662C
                              (Filed January 2, 2014)
                             NOT FOR PUBLICATION

************************
                        *
ALLEN ENGINEERING       *
CONTRACTOR INC.,        *
                        *
             Plaintiff, *
                        *
         v.             *
                        *
THE UNITED STATES,      *
                        *
             Defendant. *
                        *
************************

                                      ORDER

       The Court received plaintiff’s counsel’s motion for leave to withdraw as
counsel of record on December 31, 2013. The motion states that while the plaintiff,
a corporation, does not object to the withdrawal of its attorney of record, a new
attorney has not been obtained. The Rules of the United States Court of Federal
Claims (“RCFC”) require that at all times corporations be represented by an
attorney qualified to practice before this court. RCFC § 83.1(a)(3), (c)(1). Thus
while plaintiff’s counsel may withdraw with leave of the Court after notifying
plaintiff, RCFC 83.1(c)(5), plaintiff may not proceed unrepresented for any period of
time. See Coakley & Williams Construction, Inc. v. United States, 2012 WL
2866291, 1 (Fed.Cl. 2012) (citing Julien v. Zeringue, 864 F.2d 1572, 1574-75
(Fed.Cir. 1989). A withdrawal without the substitution of a new attorney,
therefore, could cause the dismissal of plaintiff’s claim from this court. Id.

       The Court, accordingly, will defer action on plaintiff’s counsel’s motion for
leave to withdraw. Plaintiff has sixty days, until Monday, March 3, 2014, to file a
notice of substituted counsel pursuant to RCFC 83.1(4). The Joint Preliminary
Status Report, currently due January 3, 2014, is STAYED and will be due 21 days
after substitute counsel files a notice of appearance.
IT IS SO ORDERED.


                    s/ Victor J. Wolski
                    VICTOR J. WOLSKI
                    Judge




                     -2-